Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6, 10, 13, 15-26, and 31 are pending as of the reply and amendments filed on 3/21/22. Claims 2, 4-5, 7-9, 11-12, 14, 27-30, and 32-40 have been canceled. 
The 103 rejections over Jones in view of Kanecko, and further in view of Cheung; over Jones in view of Kanecko, and further in view of Cheung, and Bergasa; over Jones in view of Kanecko, further in view of Cheung, and further in view of Glicklich; and over Blackburn in view of Cheung are withdrawn in view of the amendments to the claims and Applicants’ arguments.
Claims 1, 3, 6, 10, 13, 15-26, and 31 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a subject having primary biliary cholangitis comprising administering a therapeutically effective amount of compound 1, wherein the subject is currently treated with a therapeutically effective amount of ursodeoxycholic acid, and wherein compound 1 is administered without food is not taught or suggested by the prior art. Blackburn, WO 2016209809; and Glicklich, WO 2016112075 (both of previous record) represent the closest prior art. Blackburn teaches compound 1, in the form of the crystalline L-arginine salt as an S1P1 agonist for treating primary sclerosing cholangitis, but doesn’t teach or suggest combination therapy with UDCA, or that compound 1 is administered for treatment without food. Glicklich teaches compound 1 for treating autoimmune disorders including biliary cirrhosis; Glicklich also teaches administration of compound 1 without food, but combination therapy with UDCA is not taught or suggested. 
The art teaches there is considerable uncertainty regarding UDCA efficacy, and regarding the combination of UDCA with additional therapeutic agents for treatment of primary biliary cirrhosis (now known as primary biliary cholangitis; see Rudic et. al., Cochrane Database Syst. Rev., pp. 1-139, publ. 2012; see particularly p. 39 of 139. Also see Combes et. al., Hepatology, vol. 42(5), pp. 1184-1193, publ. 2005; methotrexate and UDCA combination therapy did not have an effect on the course of disease). Therefore, due to the significant unpredictability regarding combination therapy with UDCA for treating primary biliary cholangitis, one of ordinary skill in the art wouldn’t have found it prima facie obvious to have arrived at the combination therapy of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statements
The IDS filed on 3/21/22 and 3/30/22 have been considered. However, various foreign patent documents, as indicated by a strikethrough line, cited in the 3/30/22 IDS have not been considered because a copy of the foreign priority documents have not been submitted. All other references cited on the IDS have been considered. 


Conclusion
Claims 1, 3, 6, 10, 13, 15-26, and 31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627